DETAILED ACTION
This action is in response to applicant's amendment filed 10/28/21.
The examiner acknowledges the amendments to the claims. 
Claims 1, 3-5, 12-17, 30, 34, 41-46 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.  New grounds of rejection for claims 14 and 46 necessitated by amendment are set forth below. 
Applicant generally argues that the examiner provides no reason that would motivate a skilled artisan to modify the single-cell balloon of Adams to have first and second cells as taught by Tilson, since nothing supports the examiner’s contention that the modification would allow each balloon cell to be independently inflatable/deflatable, and it is merely an observation that variable inflation for each cell would enhance conformability to irregular vessel geometry.  
However, the examiner submits that a person of ordinary skill in the art would understand that having separate inflation and deflation ports (see multiple cells 650 each having independent inflation ports and deflation ports 654 in Figure 17 and paragraph [0173] of Tilson) would allow for a known technique of providing 
Next, Applicant generally argues that regarding claim 30, there is no reason to modify Adams to have a shape memory material mesh sleeve, as taught by Cox, to 70 in Adams already provides this function.  However, as mentioned below, Adams teaches that changes may be made in materials of the invention (see col. 7; lines 14-16).  Cox teaches a shape memory material in a wire mesh 108 that facilitates collapsing or compressing (see Figure 3 and col. 8, lines 37-48), wherein shape memory material is known in the art to allow the ability of a device to collapse and expand easily, similar to a stent or embolic protection device (see col. 8, lines 49-51).  Therefore, since Adams teaches that changes can be made in the material of the mesh sleeve, and since Cox teaches shape memory material would further enhance the collapsibility and expandability of the mesh sleeve in Adams, the combination of Adams with Cox would have been obvious to one of ordinary skill in the art and the rejection stands.
Lastly, regarding claim 34, Applicant generally argues that there is no evidence that Schaffer teaches a compressive mesh.  However, one of ordinary skill in the art would have understood that Schaffer teaches a mesh that is capable of applying compression to the balloon when it is inflated to an extent that would otherwise make it expand beyond its intended shape.  Schaffer teaches a mesh (that may have inelastic fibers 16) that supports the intended shape of balloon 20 when inflated (see paragraph [0043]).  In order to support and keep the intended shape of the balloon, the inelasticity of the mesh would be capable of applying compression to the balloon when inflated to a certain degree to prevent overexpansion or expanding beyond its intended shape.  Therefore, since Schaffer teaches a compressive mesh, the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 15-17, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Tilson et al., hereinafter “Tilson” (WO 2012/099979 A1).
Regarding claims 1 and 3, Adams discloses an apparatus for performing a medical procedure in the vasculature (see annotated Figures 2 and 4 below), comprising:
an inflatable perfusion balloon 36 including a passage 54 (see Figures 2 and 4) for transmitting fluid flowing through the vasculature in an inflated condition of the balloon (see col. 5, lines 3-14); and
a wire mesh 70 (see Figure 2 and col. 5, line 49 to col. 6, line 20; wrap 70 includes braided strands or filaments 72 creating an open texture with spaced holes [“mesh” and “wire” are defined in the instant specification paragraph [0033] as “a 70 is generally open to allow perfusion) positioned over at least a portion of the inflatable perfusion balloon 36 (see Figure 2).

FIGURES 2 and 4 of Adams (U.S. Pat. No. 5,556,382)
   
    PNG
    media_image1.png
    857
    772
    media_image1.png
    Greyscale

70 allowing fluid flow from external to the balloon and to the passage 54 (see Figure 2 above), except for the balloon comprising a first cell and a second cell in a single cross-section of the balloon, wherein a space is provided between the first cell and the second cell, and openings in the wire mesh allow fluid flow from external to the balloon, into the space, and to the passage.
In the same field of art, namely dilatation perfusion balloons, Tilson teaches an inflatable perfusion balloon (see annotated Figure 17 below; paragraphs [0025], [0205]) comprising a first cell (one of a group of cells 650) and a second cell (another cell 650) in a single cross-section of the balloon, wherein a space (see gap between tapered ends of cells 650) is provided between the first cell and the second cell, wherein fluid can flow into the space, and to a passage (similar to central fluid passage 692 in Figures 23B and 24B) of the balloon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Adams to have a first cell and a second cell in a single cross-section with a space between the first cell and the second cell allowing fluid flow into the space and to the passage, as taught by Tilson, since Tilson teaches in paragraph [0173] that each first cell and second cell has its own inflation/deflation ports 654, rather than sharing an inflation/deflation lumen or having only one inflation/deflation lumen for a single balloon cell.  This modification would allow each cell to be independently inflatable/deflatable when deployed in a vessel, and variable inflation for each cell would enhance conformability to irregular vessel geometry.  It is noted that when Adams is modified by Tilson, the openings in the wire 

FIGURE 17 of Tilson (WO 2012/099979 A1)


    PNG
    media_image2.png
    598
    651
    media_image2.png
    Greyscale





54 surrounded by portions of balloon 36 (see annotated Figures 2 and 4 above) and when modified by Tilson, the passage would be surrounded by the first and second cells 650 (see Figure 17 of Tilson) wherein the wire mesh 70 that overlies the balloon 36 in Adams would overlie the first and second cells of the balloon.
	Regarding claim 5, Adams in view of Tilson teaches the first and second cells 650 each include an inflation lumen 654, respectively (see Figure 17 and paragraph [0173] of Tilson).
	Regarding claim 15, Adams discloses the wire mesh 70 comprises a reticulated structure (as it is made of a network of braided strands 72; see Figure 2) including one or more openings in fluid communication with the passage when the balloon is inflated (the wrap 70 is generally open to allow perfusion; col. 5, line 49 to col. 6, line 20).
Regarding claim 16, Adams discloses the claimed device, as discussed above, except for the balloon comprises a plurality of cells, each including a proximal neck for receiving an inflation fluid, and wherein the wire mesh at least partially covers the proximal necks of the cells, although Adams discloses that the wire mesh 70 at least partially covers the proximal neck 38 of balloon 36 (see col. 6, lines 1-5).
In the same field of art, namely dilatation perfusion balloons, Tilson teaches (see annotated Figure 17 above) a plurality of cells (see group of cells 650) each including a proximal neck for receiving an inflation fluid (see tapered end portions of cells 650 including inflation ports 654; see paragraph [0173]).
 has its own inflation/deflation ports 654, rather than sharing an inflation/deflation lumen or having only one inflation/deflation lumen for a single balloon cell.  This modification would allow each cell to be independently inflatable/deflatable when deployed in a vessel, and variable inflation for each cell would enhance conformability to irregular vessel geometry.  It is noted that when Adams is modified by Tilson, the wire mesh 70 that overlies the balloon 36 in Adams would at least partially cover the proximal necks of the cells since Adams discloses that the wire mesh 70 at least partially covers the proximal neck 38 of balloon 36 (see col. 6, lines 1-5).
	Regarding claim 17, Adams discloses the wire mesh 70 comprises a helical
wire (see col. 6, lines 1-7; the wrap 70 may include strands 72 that are spiral wrapped, or helically wrapped).
	Regarding claim 41, Adams discloses the wire mesh 70 includes holes that comprise a greater part of the area of the mesh than the solid material forming the mesh (see Figure 2; the braided strands 72 are spaced apart to a degree such that the holes in wrap 70 take up more area than the solid strand material 72).




Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Tilson (WO 2012/099979 A1), as applied to claim 1 above, and further in view of Cox (U.S. Pat. No. 8,388,573).
Regarding claims 12-13, Adams discloses the claimed device as discussed above, except for the wire mesh comprising a metal, wherein the wire mesh comprises a shape-memory material. However, Adams does disclose that changes may be made in materials of the invention (col. 7; lines 14-16).
In the same field of art, namely perfusion balloons, Cox teaches in Figure 3 and col. 8, lines 37-48, a balloon 110 having a wire mesh 108 that is made of shape memory material such as a nickel-titanium alloy, which enables the wire mesh to be transported to the treatment site in a compressed or unexpanded state for delivery and to then radially expand during deployment.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire mesh in Adams to comprise metal, or a shape-memory material, as taught by Cox, in order to facilitate collapsing or compressing the wire mesh during delivery and then radial expansion during deployment (Id.).  

Claims 14 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Tilson (WO 2012/099979 A1), as applied to claim 1 above, and further in view of Konstantino et al., hereinafter “Konstantino” (U.S. Pub. No. 2016/0136397)
36 comprises tapered end portions 38, 40 (see Figure 2 of Adams) and a central portion (between 38 and 40).  However, Adams and Tilson do not expressly disclose that the wire mesh 70 extends along at least the tapered end portions of the balloon, although Adams teaches that in another embodiment, a wrap 70 can extend from the balloon proximal end 38 to the balloon distal end 40 (see col. 6, lines 1-6).
	In the same field of art, namely balloons, in Figures 2 and 4 and paragraph [0087] Konstantino teaches a wire mesh 30 extending along tapered end portions (T) and central portion (LG) of a balloon 20.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire mesh of Adams and Tilson to extend along at least the tapered end portions of the balloon, as taught by Konstantino,  in order to maintain the shape and size of the lower profile tapered regions to minimize vessel trauma (see Konstantino; paragraphs [0057] and [0072]), wherein one of ordinary skill in the art would recognize that the tapered end regions facilitate advancement and retraction of the balloon while minimizing trauma to the vessel..
	Regarding claim 46, Adams and Tilson disclose the claimed device, as discussed above, except for the mesh being woven.
	In the same field of art, namely balloons, in Figures 2 and 4 and paragraph [0087] Konstantino teaches a wire mesh that is “braided/woven”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire mesh of Adams and Tilson to be woven, as taught by Konstantino, since Adams acknowledges that the wire mesh 70 .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Cox (U.S. Pat. No. 8,388,573
	Regarding claim 30, Adams discloses an apparatus for performing a medical procedure in the vasculature (see annotated Figures 2 and 4 above), comprising:
an inflatable perfusion balloon 36 including a passage 54 (see Figures 2 and 4) for transmitting fluid flowing through the vasculature in an inflated condition of the balloon (see col. 5, lines 3-14); and
a mesh sleeve 70 (see Figure 2 and col. 5, line 49 to col. 6, line 20; wrap 70 includes braided strands or filaments 72 creating an open texture with spaced holes [“mesh” is defined in the instant specification paragraph [0033] as “a material having an open texture with spaced holes”], wherein the wrap 70 is generally open to allow perfusion) provided to at least a portion of the inflatable perfusion balloon 36 (see Figure 2).
Adams does not disclose that the mesh sleeve comprises a shape memory material. However, Adams does disclose that changes may be made in materials of the invention (col. 7; lines 14-16).
In the same field of art, namely perfusion balloons, Cox teaches in Figure 3 and col. 8, lines 37-48, a balloon 110 having a wire mesh 108 that is made of shape memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire mesh in Adams to comprise a shape-memory material, as taught by Cox, in order to facilitate collapsing or compressing the wire mesh during delivery and then radial expansion during deployment (Id.).  

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Cox (U.S. Pat. No. 8,388,573), as applied to claim 30 above, and further in view of Tilson (WO 2012/099979 A1).
Regarding claims 42-43, Adams and Cox disclose the claimed device, as discussed above, except for the balloon comprising a first cell and a second cell in a single cross-section of the balloon, wherein a space is provided between the first cell and the second cell, and openings in the wire mesh allow fluid flow from external to the balloon, into the space, and to the passage.
In the same field of art, namely dilatation perfusion balloons, Tilson teaches an inflatable perfusion balloon (see annotated Figure 17 above) comprising a first cell (one of a group of cells 650) and a second cell (another cell 650) in a single cross-section of the balloon, wherein a space (see gap between tapered ends of cells 650) is provided between the first cell and the second cell, wherein fluid can flow into the space, and to a  (similar to central fluid passage 692 in Figures 23B and 24B) of the balloon (similar to fluid flow 870 shown in Figure 28A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Adams and Cox to have a first cell and a second cell in a single cross-section with a space between the first cell and the second cell allowing fluid flow into the space and to the passage, as taught by Tilson, since Tilson teaches in paragraph [0173] that each first cell and second cell has its own inflation/deflation ports 654, rather than sharing an inflation/deflation lumen or having only one inflation/deflation lumen for a single balloon cell.  This modification would allow each cell to be independently inflatable/deflatable when deployed in a vessel, and variable inflation for each cell would enhance conformability to irregular vessel geometry.  It is noted that when Adams and Cox are modified by Tilson, the openings in the wire mesh would allow fluid to flow from external to the balloon, into the space, and to the passage, as claimed.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Schaffer (U.S. Pub. No. 2016/0175565). 
Regarding claim 34, Adams discloses an apparatus for performing a medical procedure in the vasculature (see annotated Figures 2 and 4 above), comprising:
an inflatable perfusion balloon 36 including a passage 54 (see Figures 2 and 4) for transmitting fluid flowing through the vasculature when the perfusion balloon is inflated (see col. 5, lines 3-14); and
70 (see Figure 2 and col. 5, line 49 to col. 6, line 20; wrap 70 includes braided strands or filaments 72 creating an open texture with spaced holes [“mesh” is defined in the instant specification paragraph [0033] as “a material having an open texture with spaced holes”], wherein the wrap 70 is generally open to allow perfusion) positioned over at least a portion of the inflatable perfusion balloon 36 (see Figure 2).
However, Adams does not expressly disclose that the mesh is compressive, but does disclose that the mesh 70 “is located around balloon 36 to maintain the desired balloon shape during inflation of the balloon” (see col. 5, lines 49-50).  
In the same field of art, namely perfusion balloons, Schaffer teaches in Figures 4-8 and paragraph [0043] (also taught in Figure 2 and paragraph [00013] of provisional application no. 62/096,294) a compressive mesh (including fibers 16) that collapses (adds compressive force to) a balloon 12 to support an intended shape of the balloon when inflated.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh of Adams to be compressive, as taught by Schaffer, in order to maintain the intended shape of balloon when inflated (see paragraph [0043] of Schaffer).  It is noted that when the balloon is inflated to a degree beyond an intended shape of the balloon, that the compressive mesh of 
Adams in view of Schaffer will function to collapse or apply a compressive force to the balloon to keep it in its intended shape.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pat. No. 5,556,382) in view of Schaffer (U.S. Pub. No. 2016/0175565), as applied to claim 34 above, and further in view of Tilson (WO 2012/099979 A1).
Regarding claims 44-45, Adams and Schaffer disclose the claimed device, as discussed above, except for the balloon comprising a first cell and a second cell in a single cross-section of the balloon, wherein a space is provided between the first cell and the second cell, and openings in the wire mesh allow fluid flow from external to the balloon, into the space, and to the passage.
In the same field of art, namely dilatation perfusion balloons, Tilson teaches an inflatable perfusion balloon (see annotated Figure 17 above) comprising a first cell (one of a group of cells 650) and a second cell (another cell 650) in a single cross-section of the balloon, wherein a space (see gap between tapered ends of cells 650) is provided between the first cell and the second cell, wherein fluid can flow into the space, and to a passage (similar to central fluid passage 692 in Figures 23B and 24B) of the balloon (similar to fluid flow 870 shown in Figure 28A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Adams and Schaffer to have a first cell and a second cell in a single cross-section with a space between the first cell and the second cell allowing fluid flow into the space and to the passage, as taught by Tilson, since Tilson teaches in paragraph [0173] that each first cell and second cell has its own inflation/deflation ports 654, rather than sharing an inflation/deflation lumen or having only one inflation/deflation lumen for a single balloon cell.  This modification would allow each cell to be independently inflatable/deflatable when deployed in a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        01/27/2022